DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-21 are allowed.

			Comments on Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	Prior art fails to show or reasonably suggest the claim limitation “wherein the requested page includes a first portion that includes the representation of the media content item and a second portion that indicates viewership information corresponding to the media content item, wherein the second portion includes a plurality of groups of indicators each corresponding to a different level of engagement with the media content item, wherein each indicator in the group of indicators represents the viewership status of the user and corresponds to a user in the group of users.” in combination with all other claimed limitation of independent claims 1, 8  and 15.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T/Examiner, Art Unit 2424         
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424